Ciparick, J. (dissenting).
Because I agree with the Workers’ Compensation Board (the Board) and the Appellate Division that a “schedule loss of use award” for a permanent partial disability is not linked to a particular time period, but rather is compensation for future loss of earnings without regard to present ability to work, and because I further believe that a schedule award should not be offset by a temporary disability award for present lost earnings, I respectfully dissent.
In Matter of Miller v North Syracuse Cent. School Dist. (1 AD3d 691 [3d Dept 2003]) the Appellate Division held that a scheduled award was not allocable to any particular period of disability and therefore “[a] schedule award cannot be deemed to overlap with [a] claimant’s temporary total disability award covering that period” (id. at 692). The Appellate Division subsequently reenforced this holding in Matter of Lansberry v Carbide/Graphite Group, Inc. (28 AD3d 1031, 1032 [3d Dept 2006] [“The schedule award is intended to compensate (claimant) for future loss of earnings due to his hearing loss, and thus, the two awards do not overlap”]).
Since the decisions in Matter of Miller and Matter of Lansberry, the Legislature has extensively restructured the Workers’ *184Compensation Law. Notably in 2007, “a comprehensive reform of the Workers’ Compensation Law was enacted as a result of years of negotiations by the Governor’s Office, the Legislature, the Board and representatives of business and labor” (Matter of Raynor v Landmark Chrysler, 18 NY3d 48, 53 [2011]). The legislative history of this comprehensive overhaul of the Workers’ Compensation Law neither cites to Matter of Miller or Matter of Lansberry, nor does the language of the legislation make any effort to affect the impact of these decisions. “It is well settled that the legislative history of a particular enactment must be reviewed in light of the existing decisional law which the Legislature is presumed to be familiar with and to the extent it left it unchanged, that it accepted” (Matter of Knight-Ridder Broadcasting v Greenberg, 70 NY2d 151, 157 [1987]). Furthermore, “[w]here the interpretation of a statute is well settled and accepted across the State, it is as much a part of the enactment as if incorporated into the language of the act itself’ (id.). Because the Legislature is presumed to be aware of the decisions in Matter of Miller and Matter of Lansberry, and as it did not comment on or make any change to blunt the effects of these decisions, it must be assumed that it intended to incorporate the holdings—that schedule awards do not overlap with temporary total disability awards—into the existing law.
That the Legislature did not intend to overturn the holdings in Matter of Miller and Matter of Lansberry is even more evident when considering the 2009 revision to the Workers’ Compensation Law. That revision was made in direct response to our holding in Matter of LaCroix v Syracuse Exec. Air Serv., Inc. (8 NY3d 348 [2007]). In Matter of LaCroix we held that a schedule award could not be paid in a lump sum because former Workers’ Compensation Law § 25 (1) “explicitly require[d] periodic payment” and section 25 (1) (b) could not be read “to include a one-time payment” (id. at 354-355). The Legislature, in 2009, amended Workers’ Compensation Law § 25 (1) (b) and § 15 (3) (u) in order to allow for a worker to receive a schedule award in a lump sum (see L 2009, ch 351, §§ 1, 2, 2009 McKinney’s Session Laws of NY, at 1063). That the Legislature amended the law to overturn the holding in Matter of LaCroix, while leaving the holdings of Matter of Miller and Matter of Lansberry intact clearly indicates that the Legislature intended for the monies received by an injured worker for a schedule award for a permanent partial disability—in this case, partial loss of hearing—to be temporally independent of any other monies received as a *185result of other workers’ compensation awards. Moreover, the Legislature now allows for a schedule award to be received in a lump sum, further indicating that such an award is independent of the maximum weekly compensation as provided for by Workers’ Compensation Law § 15 (6).
The majority seeks to interpret the statute in such a way as to avoid “anomalous results” (majority op at 182-183), since a contemporaneous payment of both a schedule and non-schedule award could result in a weekly payment in excess of the statutory maximum. However, the Legislature has made it clear that it agrees with or at the very least acquiesces in the holding of Matter of Miller and it is not the purpose of this Court to substitute its judgment for that of the Legislature (see Montgomery v Daniels, 38 NY2d 41, 56 [1975]).
Finally, we have long held that the Workers’ Compensation Law is remedial in nature and “that compensation should be given ... to the employee . . . for earning capacity destroyed by an accident in the course of or connected with his work” (Matter of Waters v Taylor Co., 218 NY 248, 251-252 [1916]). As stated earlier, the purpose of a “schedule loss of use” award is to compensate for future loss of earning capacity (see Matter of Miller, 1 AD3d at 693). It is clear that the Legislature, through its recent amendments, has expressed a desire to expedite the payment of such schedule awards where possible, and not hold them in abeyance for a period while a claimant may continue to receive other disability awards that together would exceed the statutory maximum. This indefinite period of time, as adopted by the majority, wherein payment for a schedule award would be deferred, can result in considerable hardship to a claimant and is not in keeping with the remedial and protective scheme of the Workers’ Compensation Law (see Matter of Waters, 218 NY at 251).
Accordingly, I would permit the overlap of payments, although currently exceeding the statutory maximum, and affirm the order of the Appellate Division. The question of whether such overlap is permissible allowing for the “anomalous” situation identified by the majority is best left to the Legislature to determine.
Judges Gbaffeo, Read, Pigott and Jones concur with Judge Smith; Judge Cipabick dissents and votes to affirm in a separate opinion in which Chief Judge Lippman concurs.
Order reversed, etc.